DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 02/11/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the Examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper. See Interview Summaries of record.
Drawings
The drawings (figs. 5, 6a, 9A-9B, 10A-10B, & 12) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis): (a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. Element(s) 12 (figs. 2 and/or 3),   12, 26, 28 (figs. 5 and/or 6a),   12A/B, 26A/B, 28A/B (fig. 6B; at least one of each needs a text label) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
The drawings (fig. 10B) are objected to under 37 CFR 1.84(o) for lacking suitable descriptive legends. Suitable descriptive legends are required by the Examiner for understanding of the drawing. The descriptive legends should contain as few words as possible. In particular, the legend(s) is/are required for labeling 54T, 62, and 58 (Examiner also notes that 54T appears unnecessarily & redundantly twice)
  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 54 (fig. 10A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
ATTNY Gavin Manning (36412) on 22OCT2021.
The application has been amended as follows: 	

CLAIMS
    
Claim 1 (Currently Amended), page 29, line 10 “at the first sensor array and a first radial acceleration ar at the first sensor array.”

Claim 20 (Currently Amended) A method for measuring torsional vibrations in a rotating machine element, the method comprising: 
measuring a tangential acceleration signal indicative of a tangential acceleration at a location on the machine element; 
measuring a radial acceleration signal indicative of a radial acceleration at the 30location on the machine element; [[and]]
31determining a ratio             
                
                    
                        
                            
                                a
                            
                            
                                T
                            
                        
                    
                    
                        
                            
                                a
                            
                            
                                r
                            
                        
                    
                
            
          of the tangential acceleration signal and the radial acceleration signal; and
estimating a torsional vibration amplitude of the rotating machine element by the determined ratio             
                
                    
                        
                            
                                a
                            
                            
                                T
                            
                        
                    
                    
                        
                            
                                a
                            
                            
                                r
                            
                        
                    
                
            
        .

SPECIFICATION 
[0116] In one arrangement, digital output signals from sensor arrays 12 are sent to a processor 26 which decodes the signals using a SPI (serial peripheral interface) protocol (one-, two- and three-axis accelerometers that include a SPI interface for outputting digital 
 output signals are commercially available, sensor array(s) 12 may include such 
 accelerometers). Processor 26 then further encodes the signals using UART (universal 
 10 asynchronous receiver-transmitter) protocol, with suitable data formatting and transmission 
 speeds and provides the signals to transmitter [[30]] 28. Transmitter [[30]] 28 receives, decodes and retransmits the signal using Bluetooth or another suitable wireless transmission protocol. 
 Sampling rates and sampling durations may be determined based on rotational speeds and 
 frequencies of the rotating shaft. 
Allowable Subject Matter
Claim(s) 1-24 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a torsional vibration sensor for measuring the torsional vibration of a rotating machine element comprising (omissions/paraphrasing for brevity/clarity; italics for further emphasis) “a first sensor array" attachable to rotate with the rotating machine element, and “at least one…processor configured to…estimate a torsional vibration amplitude of the rotating machine element by determining a ratio             
                
                    
                        
                            
                                a
                            
                            
                                T
                            
                        
                    
                    
                        
                            
                                a
                            
                            
                                r
                            
                        
                    
                
            
          of a first tangential acceleration at the sensor array and a first radial acceleration ar at the sensor array” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 20, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for measuring torsional vibrations in a rotating machine element for measuring torsional vibrations in a rotating machine element comprising (omissions/paraphrasing for brevity/clarity; italics for further emphasis) “determining a ratio             
                
                    
                        
                            
                                a
                            
                            
                                T
                            
                        
                    
                    
                        
                            
                                a
                            
                            
                                r
                            
                        
                    
                
            
          of the tangential acceleration signal and the radial acceleration signal" and “estimating a torsional vibration amplitude of the rotating machine element by the determined ratio             
                
                    
                        
                            
                                a
                            
                            
                                T
                            
                        
                    
                    
                        
                            
                                a
                            
                            
                                r
                            
                        
                    
                
            
        “ in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the prior art of record is as put forth in the Prior Art Appendix, the Examiner emphasizing that the subject matter of the independent claims differs non-obviously from the prior art by the above noted claimed estimation of the torsional vibrations by the determined tangential-to-radial acceleration ratio (equivalently stated as radial-to-tangential acceleration ratio, the differences being merely nomenclatural and not a patentably distinct difference), which can be exemplary provided without requiring measurement or knowledge of the radius of the shaft or an independent measurement of the angular velocity of the shaft, noting especially that the ratio of the tangential acceleration and the radial acceleration is5 directly proportional to the amplitude of the nth order torsional vibration, and that this approximation may be especially effective where a single order contributes substantially all of the torsional vibration in the system and especially appropriate at critical rotational speeds of the shaft (see [0105] as originally field). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The replacement drawings will be acceptable subject to correction of the informalities as put forth above.  Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file the correction. The correction will not be held in abeyance.
Failure to timely comply will result in ABANDONMENT of this application. 
Extensions of time to provide acceptable drawings after the mailing of a notice of allowability are no longer permitted. The drawings will ordinarily not be returned to the Examiner for corrections; Office of Data Management will assess the replacement drawings for the informalities. Both the Office of Data Management and the Applicant are welcome to consult with the Examiner pertaining to any questions about the drawings and corrections thereof. It is Applicant’s responsibility to see that no new matter is added when submitting replacement drawings after allowance. See MPEP § 608.02(z).
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856